Citation Nr: 0329894	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-18 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to September 18, 
1998 for an award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1963 to April 1970.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for PTSD 
and assigned an effective date of September 18, 1998, for 
that award, and which denied service connection for a low 
back disorder, including on the basis of aggravation.  The 
veteran timely disagreed with those determinations, and, 
after a statement of the case (SOC) was issued in August 
2000, the veteran's timely substantive appeal was received in 
early September 2000.

The veteran's claim of entitlement to service connection for 
a low back disorder is addressed in the REMAND appended to 
this decision.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim decided herein, 
and all evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  On September 27, 1993, the veteran's claim for service 
connection for PTSD was received; that claim was denied on 
the basis that the veteran had not established where in 
Southeast Asia he was stationed during his service there.

3.  Service medical records and other service department 
records submitted by the veteran in support of his 1998 claim 
for service connection for PTSD were accepted as showing that 
the veteran served in Vietnam under combat conditions.  




CONCLUSION OF LAW

The criteria for an effective date of September 27, 1993 for 
an award of service connection for PTSD are met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1993, the veteran submitted a claim for service 
connection for PTSD, and the record before the Board reflects 
that this claim was received on September 27, 1993.  In 
January 1994, the RO denied that claim, stating, in the 
rating decision, that the veteran's DD214 established that he 
was awarded the Vietnam Service Medal, but the personnel file 
did not show whether this was in Vietnam, in Thailand, or 
elsewhere in Southeast Asia.  The RO further stated that the 
veteran's claims that he was exposed to combat failed to 
establish dates, places, or events sufficiently detailed to 
allow stressor corroboration.  

In September 1998, the veteran requested to reopen the claim 
for service connection for PTSD.  He submitted service 
medical records which showed treatment at various locations 
in Vietnam, and he submitted service department pay records, 
among other service department records.  He also submitted 
alternative types of evidence, including buddy statements.  
The RO determined that the service department records 
constituted new and material evidence to reopen the claim, 
and determined that the service department records 
established that the veteran had serviced in Vietnam in 
locations subject to combat.  The RO did not require any 
additional corroboration of stressors.  

Applicable regulations provide that when new and material 
evidence to reopen a claim consists of supplemental service 
department records received before or after the former 
decision is final, the agency of original jurisdiction will 
reconsider the original decision.  38 C.F.R. § 3.156(c).  
Applicable regulations governing effective dates of awards 
also provide that the effective date of a grant of service 
connection based on new and material evidence consisting of 
service department records is the date on which the prior 
claim was received, since those service department records 
are considered to have been lost or misplaced.  38 C.F.R. 
§ 3.400(q)(2).  

The RO's 1998 rating decision indicates that the grant of 
service connection for PTSD at that time was based on the 
additional service department documents submitted.  As the 
veteran's service medical records had not been obtained at 
the time of the prior determination, and those service 
medical records provide information which directly affected 
the basis of the prior rating determination, the service 
department records must be considered as having been received 
in connection with the original application.  The criteria 
for assignment of an effective date of September 27, 1993 for 
the veteran's award of service connection for PTSD are met.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
law redefined the obligations of VA with respect to the duty 
to assist, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  As this decision is a complete 
grant of the benefit sought, an effective date prior to 
September 18, 1998 for the grant of service connection for 
PTSD, remand for further compliance with the duty to notify 
or assist the veteran under the VCAA would be of no benefit 
to the veteran, as remand for any action under the VCAA would 
be adverse to the veteran's interests.


ORDER

The appeal for an effective date prior to September 18, 1998, 
for an award of service connection for PTSD is granted, and 
an effective date of September 27, 1993 is granted for that 
award.  




REMAND

The veteran contends that he had a preexisting back injury 
which was noted upon his entry into service and which was 
permanently aggravated during his service.  The veteran has 
submitted service medical records which reflect that he was 
treated for back pain during service.  The veteran contends 
that he is entitled to clinical opinion as to whether the 
treatment rendered in service, together with the post-service 
evidence, establishes that aggravation was incurred in 
service.  The Board agrees with the veteran's contention that 
additional medical evidence is required.  In this respect, 
the Board notes that the veteran's complete service medical 
records are not yet associated with the claims file.  

The Board also notes that, during the pendency of this 
appeal, VA's General Counsel has set out a change in the 
interpretation of the requirements for rebutting the 
presumption of sound condition under 38 U.S.C. § 1111 and 
38 C.F.R. § 3.304.  VAOPGCPREC 3-2003.  The RO should 
consider the new General Counsel opinion, determine whether 
that opinion is relevant to this claim, and apply that 
opinion, if appropriate, on REMAND.  

The Board notes that, subsequent to the RO's determinations 
in this case, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant must be 
provided with explicit notice of enactment of the VCAA and 
all provisions of that Act, and of the veteran's rights and 
responsibilities, and notice as to the time allowed for 
submission of evidence.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Given these decisions, the VCAA requirements 
must be addressed on REMAND.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  

The RO should also notify the veteran of what 
evidence is required to substantiate his claim that 
a low back injury sustained prior to service was 
aggravated in service, including advising him what 
evidence, if any, the veteran is to submit; and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken thereafter, must 
also comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003), 
as well as any other controlling guidance provided 
after the issuance of this Board decision.   

2.  The RO should contact the National 
Personnel Records Center (NPRC) and ask NPRC 
to search for the veteran's service medical 
records.  If the records cannot be located, 
NPRC should so state.

3.  The RO should afford the veteran another 
opportunity to submit alternative evidence 
regarding the low back disorder at issue, and 
advise the veteran of the types of alternative 
evidence which might assist in substantiating 
his claim that there was permanent aggravation 
of that injury in service.  

4.  The veteran should be offered the 
opportunity to identify any post-service VA 
or private treatment of residuals of a low 
back injury due to broken glass sustained in 
childhood.  Clinical records should be 
obtained from any identified VAMC or private 
provider.  Current VA clinical records from 
April 2002 to the present should be obtained 
from the Topeka, Kansas or other appropriate 
VAMC.

5.  The RO should schedule the veteran for an 
orthopedic examination to determine the 
nature and onset of any current residuals of 
an injury to the veteran's low back sustained 
in childhood by falling on broken glass.  The 
examiner should describe the current 
residuals of that injury.  The examiner 
should state whether it is at least as likely 
as not (is there a 50 percent or higher 
probability?) that the residuals of this 
injury were permanently increased in severity 
by the veteran's military service.

6.  After the development described above has 
been conducted, the RO should determine 
whether any other development is warranted.  
After further development as may be 
subsequently deemed necessary is undertaken, 
the veteran's claim should be re-adjudicated.  
Consideration should be given to VAOPGCPREC 
3-2003, as appropriate.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



